DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 and 7 are amended. Claims 5 and 6 are cancelled. Claim 11 is newly added. Claims 1-4 and 7-10 are pending examination as below.

Election/Restrictions
Newly submitted claim 11 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: This application contains claims directed to the following patentably distinct species 
The method of forming carbon-based layer as recited in Claim 8;
The method of forming carbon-based layer as recited in Claim 11. 
The species are independent or distinct because they are directed to different methods of forming a carbon-based layer on negative electrode layer. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, 7 generic.
11 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 1 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110165462 (hereinafter referred to as Zhamu) in view of US 20190020034 (hereinafter referred to as Kazuteru).
	Zhamu discloses a lithium metal foil anode (Applicant’s negative electrode) and a method for fabricating the anode with surface covered with lithium nitride covered by carbon nano-filaments produced by physical vapor deposition and further heat treated (paragraphs [0065], [0114], [0115], [0124] and [0126]). Zhamu does not expressly disclose an amorphous carbon, low crystalline carbon or a mixture thereof, wherein the carbon-based layer has a specific surface area of 50 m2/g to 100 m2/g. Kazuteru teaches carbon material such as amorphous carbonaceous materials wherein BET specific surface area of the  carbon material is preferably 100 m.sup.2/g to 350 m.sup.2/g (paragraphs [0139-40]). Kazuteru teaches that if the BET specific surface area is 100 m.sup.2/g or greater, the pre-doping amount of alkali metal ions such as lithium ions can be sufficiently increased thereby allowing the thickness of the negative electrode active material layer to be reduced. If the BET specific surface area is no greater than 350 m.sup.2/g, on the other hand, the negative electrode active material layer will have excellent coatability (paragraph [00140]). Therefore, it would have been obvious for the person of ordinary skills in the art before the effective filing date of the invention to choose BET surface area below 350 m2/g such as 100 m2/g as claimed to .

Claim 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110165462 (hereinafter referred to as Zhamu) as applied to claims 1 and 7-10 above.
With respect to claims 2 and 3, Zhamu discloses that the thickness of the carbon filaments and lithium nitride coating is less than 500 nm (paragraph [0115]). As stated in In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003), in the case of a “prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a  prima  facie case of obviousness”. Therefore it would have been obvious for the person of the ordinary skill in the art to select any portion of the range, including the claimed range, from the broader range disclosed in the prior art reference because the prior art reference finds that the prior art composition in the prior art composition in the entire disclosed range has a suitable utility. Also see MPEP  § 2131.03 and § 2123.

Claim  4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20110165462 (hereinafter referred to as Zhamu) as applied to claims 1 and 7-10 above and in view of US 20140272594 (hereinafter referred to as Safont Sempere).
	Zhamu does not expressly disclose that lithium nitride layer has a porosity of 30% or less; however, Safont Sempere teaches that it is desirable to substantially prevent conversion of the underlying metallic lithium during the deposition of lithium . 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 7-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LADAN MOHADDES whose telephone number is (571)270-7742.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LADAN . MOHADDES

Art Unit 1726



/LADAN MOHADDES/Primary Examiner, Art Unit 1722